         Case 5:19-cv-07792-LHK Document 16 Filed 12/05/19 Page 1 of 3



 1 Ekwan E. Rhow - State Bar No. 174604
     Thomas R. Freeman - State Bar No. 135392
 2 Marc E. Masters - State Bar No. 208375
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 3 DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Marc L. Godino – State Bar No. 182689
 7
   Jonathan M. Rotter – State Bar No. 234137
 8 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 9 Los Angeles, California 90067-2561
   Telephone: (310) 201-9150
10 info@glancylaw.com
11
     Attorneys for Plaintiff Misty Hong
12
                                     UNITED STATES DISTRICT COURT
13                                 NORTHERN DISTRICT OF CALIFORNIA
14 MISTY HONG, individually and on behalf of           CASE NO. 5:19-cv-07792-LHK
15 all others similarly situated,
16                    Plaintiff,
                                                       CERTIFICATE OF INTERESTED
17              vs.                                    ENTITIES
18 BYTEDANCE, INC., a corporation, TIKTOK,
19 INC., a corporation; BEIJING BYTEDANCE
   TECHNOLOGY CO. LTD,, a privately-held
20 company; and MUSICAL.LY, a corporation.
21                    Defendants.
22
23
24
25
26
27
28

     506676.1
                                     CERTIFICATE OF INTERESTED ENTITIES
         Case 5:19-cv-07792-LHK Document 16 Filed 12/05/19 Page 2 of 3



 1              Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 2 named parties and the proposed class, there is no such interest to report.
 3
 4 DATED: December 5, 2019                        Bird, Marella, Boxer, Wolpert, Nessim,
                                                  Drooks, Lincenberg & Rhow, P.C.
 5
 6                                                By:          /s/ Marc E. Masters
 7                                                                    Marc E. Masters
                                                        Attorneys for Plaintiff Misty Hong
 8
 9 DATED: December 5, 2019                        Glancy Prongay & Murray LLP
10
11                                                By:          /s/ Jonathan M. Rotter
                                                                      Jonathan M. Rotter
12                                                      Attorneys for Plaintiff Misty Hong
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     506676.1
                                                         2
                                      CERTIFICATE OF INTERESTED ENTITIES
        Case 5:19-cv-07792-LHK Document 16 Filed 12/05/19 Page 3 of 3



 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:

 3          I am not a party to the above case, and am over eighteen years old. On December 5, 2019, I

 4 served true and correct copies of the foregoing document, by posting the document electronically to

 5 the ECF website of the United States District Court for the Northern District of California, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on December 5, 2019, at Los Angeles, California.

 9

10                                                        s/ Jonathan M. Rotter
                                                          Jonathan M. Rotter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
